EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was sought on an interview on February 24, 2021 and confirmed on a return call February 26, 2021 with Steven Benintendi (Rg. 56,297).

The application has been amended as follows: 

1. (Currently Amended)  A connecting joint for attaching a wind turbine rotor blade to a rotor hub comprising a bolt defining a longitudinal axis and having a threaded blade end configured to be coupled to the rotor blade, a hub end configured to be coupled to the rotor hub, and an intermediate region extending between the blade end and hub end of the bolt,
  	wherein the bolt includes a neck region disposed in the intermediate region having a length along the longitudinal axis significantly less than a length of the intermediate region along the longitudinal axis, [[and]] wherein the neck region is disposed more toward the blade end of the bolt than the hub end of the bolt, and wherein a cross-sectional profile of the bolt at the neck region is different than a cross-sectional profile of the bolt at the intermediate region outside the neck region, and.
 	wherein the neck region is generally elliptical having a first cross dimension that forms the major axis of the elliptical cross section, and a second cross dimension that forms the minor axis of the 
19. (Currently Amended)  A method of forming a connecting joint for attaching a wind turbine rotor blade to a rotor hub, comprising:
		providing a bolt defining a longitudinal axis and having a blade end, a hub end, and an intermediate region extending between the blade end and hub end; and
  		forming a neck region in the intermediate region: i) having a length along the longitudinal axis significantly less than a length of the intermediate region along the longitudinal axis [[and]], ii) being positioned more toward the blade end of the bolt than the hub end of the bolt, and iii) having a cross-sectional profile that is different than a cross-sectional profile of the bolt outside the neck region,
  		wherein the neck region is generally elliptical having a first cross dimension that forms the major axis of the elliptical cross section, and a second cross dimension that forms the minor axis of the elliptical cross section, wherein the minor axis has a length less than a cross dimension of the blade end of the bolt, and wherein the major axis has a length greater than a cross dimension of the blade end of the bolt.

Claim 23 is cancelled.
Claim 24 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Referring to the Interview attached to this action, the office explained that the closest prior art of record which could be relied upon for teaching the elliptical cross-section in any portion of the intermediate section, neck or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745